UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Event: August 6, 2012 SPRING CREEK HEALTHCARE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 814-00783 98-0496750 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 55 Broad Street 15th Floor New York, New York 10004 (Address of principal executive offices) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 4.01 - CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT On August 6, 2012, Rosenberg Rich Baker Berman & Company (“RRBB”) notified the Company that RRBB resigned as our independent registered public accounting firm.The Company will file a Form 8-K when another public accounting firm is selected. RRBB’s report on the financial statements for the fiscal year ended December 31, 2010 did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or auditing principles, except the report included an explanatory paragraph related to the Company’s ability to continue as a going concern. During the fiscal year ended December 31, 2010 and through the interim periods that the firm reviewed in 2011, there were no disagreements with the former accounting firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the former accountant, would have caused it to make a reference to the subject matter of the disagreements in connection with its report. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. The exhibits listed in the followingExhibitIndex are filed as part of this Current Report on Form 8-K. Exhibit No. Description Letter from Rosenberg Rich Baker Berman & Company 2 SIGNATURE Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the Registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. SPRING CREEK HEALTHCARE SYSTEMS, INC. Date: October 26, 2012 /s/Jan E. Chason Jan E. Chason, Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Letter from Rosenberg Rich Baker Berman & Company 4
